Citation Nr: 0808471	
Decision Date: 03/13/08    Archive Date: 03/20/08

DOCKET NO.  06-03 497A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD). 

2. Entitlement to service connection for erectile 
dysfunction, as secondary to service-connected diabetes 
mellitus.

3. Entitlement to special monthly compensation (SMC) based on 
loss of use of creative organ.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca N. Poulson, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1970 to January 
1973.  The veteran's DD Form 214 confirms that he was a 
wireman.  He served in the U.S. Army, to include active duty 
in Vietnam.  Among the awards the veteran received during 
service were the Vietnam Service Medal and Vietnam Campaign 
Medal with Device.  There is no indication in the service 
personnel records on file that the veteran was awarded a 
medal or decoration evincing combat duty.

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Waco, Texas.

In April 1992, the veteran filed a claim for PTSD.  In 
November 1992, the RO issued a decision denying service 
connection for PTSD.  The RO issued a notice of the decision 
in November 1992.  The veteran did not file a Notice of 
Disagreement (NOD) with respect to this claim.  

In June 2003, the veteran filed a new application to reopen 
his claim for service connection for PTSD.  In a June 2004 
decision, the RO reopened the claim but denied this claim on 
the merits.  In August 2004, the veteran timely filed a NOD.  
The RO provided a Statement of the Case (SOC) in September 
2004 and thereafter, in October 2004, the veteran timely 
filed a substantive appeal.

While the RO decided to reopen the veteran's claim, the Board 
must make its own determination as to whether new and 
material evidence has been received to reopen this claim.  
That is, the Board has a jurisdictional responsibility to 
consider whether a claim should be reopened, regardless of 
the RO's finding.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001).

This appeal also comes from an RO decision in January 2005, 
which denied the veteran's claims for service connection for 
erectile dysfunction secondary to service-connected diabetes 
mellitus (38 C.F.R. § 3.310) and entitlement to SMC for loss 
of use of a creative organ (38 C.F.R. § 3.350).  The RO 
issued a notice of the decision in February 2005.  The 
veteran timely filed a NOD in April 2005.  The RO provided a 
SOC in April 2005 and, thereafter, the veteran timely filed a 
substantive appeal in February 2006.  In July 2007, the RO 
provided a SSOC.

The Board notes that in April 1992, the veteran raised a 
claim of service connection for a dental disorder.  This 
issue is not developed for appellate consideration and is 
referred to the RO for appropriate action.   

Other Matters

The Board comments that the veteran had applied for 
nonservice-connected pension, which the RO granted in a June 
2004 decision, effective from July 30, 2004.  Accordingly, 
this matter has been resolved by that decision.

In February 1972, the veteran filed a claim for service 
connection for residuals of a gunshot wound to the left leg.  
The veteran claimed that he was shot in the leg while 
stationed in Vietnam.  The RO issued a decision in April 1973 
denying service connection, noting that the veteran failed to 
appear for a scheduled examination.  In May 1984, November 
1992 and March 2002, the RO issued decisions denying service 
connection for a gunshot wound to the left leg, noting that 
the evidence did not confirm that the alleged gunshot wound 
had occurred.  The veteran did not file a NOD with respect to 
these claims. 

In August 2001, the veteran filed a claim for service 
connection for diabetes mellitus secondary to exposure to 
herbicides.  The RO issued a decision in March 2002 granting 
service connection for diabetes mellitus, type 2, with 
peripheral neuropathy of the upper and lower extremities, 
effective July 9, 2001.  The diabetes with peripheral 
neuropathy was rated 10 percent.  After the veteran filed an 
increased rating claim in August 2004, an RO decision in 
January 2005 denied a rating in excess of 10 percent for 
diabetes.  In July 2006, the veteran again filed a claim for 
an increased rating for his service-connected diabetes, which 
was denied by an RO decision in May 2007.  While there is no 
indication in the record that the veteran appealed this 
latter decision, the one-year period for filing a NOD has not 
yet expired.  See 38 C.F.R. § 20.302(a).

The veteran's diabetes and peripheral neuropathy of all four 
extremities is rated as one disability (10 percent).  The 
Board finds that this rating raises an issue of entitlement 
to separate compensable ratings for peripheral neuropathy of 
the right upper extremity, left upper extremity, right lower 
extremity and left lower extremity.  See 38 C.F.R. § 4.120, 
Diagnostic Code 7913 and Diagnostic Codes rating diseases of 
the nerves (38 C.F.R. § 4.124, Diagnostic Codes 8510 to 
8729.)  This matter is referred to the RO for appropriate 
action.  

The Board's decision below reopens the veteran's claim for 
service connection for PTSD.  The claim for service 
connection on the merits must be REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC for 
additional development before the Board can address the 
underlying merits of the claim.  VA will notify the appellant 
if further action is required on his part.


FINDINGS OF FACT

1.  In a November 1992 rating decision, the RO denied the 
veteran's claim for service connection for PTSD; the veteran 
did not file a NOD.

2.  The evidence submitted since the November 1992 decision 
includes VA medical records, Social Security Administration 
(SSA) records, a letter written by the veteran's friend, a 
letter written by the veteran's mother, and a stressor 
statement; this additional evidence is not cumulative of 
previously considered evidence and it raises a reasonable 
possibility of substantiating the claim for service 
connection for PTSD.


CONCLUSIONS

1. The November 1992 RO decision that denied the veteran's 
claim for service connection claim for PTSD is final.  38 
U.S.C.A. § 7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 
20.1103 (2007).

2. Because the evidence presented since the November 1992 RO 
decision is new and material, the claim for service 
connection for PTSD is reopened.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.104, 3.156(a) 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's application to reopen his claim 
for service connection for PTSD.  Therefore, no further 
development is needed with respect to this part of the 
appeal.  As noted above, the reopened PTSD claim is addressed 
further in the remand below. 

II. New and Material Evidence

a. Law and Regulations 

If a veteran does not file a notice of disagreement with the 
RO decision within the applicable time period, 38 U.S.C.A. § 
7105(c) provides that such a decision "shall become final and 
the claim will not thereafter be reopened or allowed. . . ."  
38 U.S.C.A. § 5108, however, provides an exception to this 
rule by requiring the Secretary to reopen a claim that has 
been finally decided and previously disallowed "[i]f new and 
material evidence is presented or secured" with respect to 
the claim. Fortuck v. Principi, 17 Vet. App. 173, 178 (2003) 
("The Secretary must reopen a previously and finally 
disallowed claim when 'new and material evidence' is 
presented or secured"); accord 38 C.F.R. § 3.156(a) ("A 
claimant may reopen a finally adjudicated claim by submitting 
new and material evidence").

The Board notes that the veteran filed his June 2003 claim 
that is the subject of this appeal after August 29, 2001, the 
effective date of the current version of 38 C.F.R. 
§ 3.156(a), which sets forth the standard for "new and 
material" evidence.  See Rodriguez v. Nicholson, 19 Vet. App. 
275, 289 (2005) (recognizing that the 2001 amendment to § 
3.156(a), which made the "new and material evidence" standard 
more stringent, applies to "any claim for benefits received 
by VA on or after August 29, 2001").  Accordingly, the 2001 
amended version of 38 C.F.R. § 3.156(a) controls in the 
present case.

Section 3.156(a) defines "new" evidence as "existing evidence 
not previously submitted to agency decisionmakers."  Thus, 
"[i]f the evidence was not in the record at the time of the 
final disallowance of the claim and is not cumulative of 
other evidence in the record, it is new."  Fortuck, 17 Vet. 
App. at 178.  "Material" evidence, in contrast, is "existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  38 C.F.R. § 3.156(a).  
"New" and "material" evidence may not "be cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim."  38 C.F.R. §3.156(a).  In determining whether new and 
material evidence exists, the Board must "presume the 
credibility of the evidence and may not decline to reopen a 
claim for lack of new and material evidence merely because 
the proffered evidence is found to lack credibility." 
Fortuck, supra, at 179.

If the Board determines that the veteran has submitted new 
and material evidence, it must then "review the new evidence 
'in the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey v. 
Brown, 7 Vet. App. 398, 405 (1995); accord Anderson v. Brown, 
9 Vet. App. 542, 546 (1996) (noting that, upon a finding that 
the veteran has presented new and material evidence, the 
Board "must reopen the claim and 'evaluate the merits of the 
veteran's claim in light of all the evidence, both new and 
old.'  Masors v. Derwinski, 2 Vet. App. 181, 185 (1992)").

b. Analysis 

The Board finds that the veteran has submitted new and 
material evidence in support of his claim.  Specifically, the 
post-November 1992 record reveals VA medical records dated 
May 2003 through April 2007; SSA records; an April 2004 
letter written by the veteran's friend; an April 2004 letter 
written by the veteran's mother; and an April 2004 stressor 
statement.  These documents qualify as "new" because none 
were previously submitted and they are not cumulative of 
previously considered evidence and as they contain a PTSD 
diagnosis based in part upon the veteran's alleged stressors, 
to include a sexual assault, such evidence is material as it 
raises a reasonable possibility of substantiating the claim.  
Because the Board has reopened the claim, it must now make a 
determination on the merits and "review the new evidence 'in 
the context of' the old to determine whether the prior 
disposition of the claim should be altered."  Godfrey, 7 Vet. 
App. at 405; accord Anderson, 9 Vet. App. at 546.  As 
explained in more detail below, however, the Board must defer 
appellate consideration of the merits of the claim pending 
the completion of additional development.


ORDER

New and material evidence having been received, the claim for 
service connection for PTSD is reopened; the appeal is 
granted to this extent only. 


REMAND

A preliminary review of the record indicates that the 
veteran's claims require additional development.  See 38 
C.F.R. § 19.9 (authorizing the Board to remand a case "[i]f 
further evidence, clarification of the evidence . . . or any 
other action is essential for a proper appellate decision . . 
. .").

                                                              
PTSD

The veteran contends that he has PTSD due to stressors he 
experienced during service.  Specifically, he claims that 
while stationed in Germany he discovered the body of his best 
friend, who had committed suicide.  In an April 2004 stressor 
statement, the veteran claimed that he saw a psychiatrist 
while in Germany.  

The veteran also claims that while stationed in Vietnam he 
received a gunshot wound to the left leg.  In his stressor 
statement, the veteran stated that after being shot in the 
leg he was flown by helicopter to a hospital in Can Tho, 
Vietnam.  From there he was evacuated to the United States 
and received treatment at Tripler Army Medical Center in 
Hawaii.  The veteran claims that he subsequently received 
treatment at Carswell Air Force Base Hospital in Texas.  
Other reported stressors include (1) witnessing the shooting 
of Vietnamese children by fellow soldiers, which he allegedly 
reported to his first sergeant, and (2) participating in the 
recovery of dead bodies.  VA treatment records also contain 
several references to "military sexual trauma."

The record suggests that the veteran has a history of 
depressed mood and suffers from a depressive disorder.  The 
Board finds that a claim for service connection for 
depression has been raised by the record and must be 
considered as part of the claim of service connection for 
PTSD.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See 38 C.F.R. § 3.304(f).  The veteran has been 
diagnosed as having PTSD and has completed in-patient 
treatment for PTSD at VA medical facilities.  In a January 
2004 VA treatment note, the clinician associated the 
veteran's PTSD with "Vietnam War" stressors, to include 
recovering dead bodies and seeing children killed.  However, 
the Board notes that this opinion was not based on a verified 
in-service stressor.  Service connection for PTSD requires a 
verified stressor unless the veteran engaged in combat.  See 
38 C.F.R. § 3.304(f).  In a Form 21-4142 dated September 
2003, the veteran claimed that he received a Purple Heart.  
However, the personnel records and the DD 214 do not contain 
objective evidence of a Purple Heart, and the service medical 
records do not show a combat-related injury.  In September 
1992, the RO requested that NPRC search for additional 
service medical records from August 1970 to January 1973 
"and for hospitalization at Kanta Hospital on 07/03/72."  
NPRC replied that "there is no indication of a hospital by 
the name of Kanta."  In an August 1992 letter, the RO asked 
the veteran to provide lay statements describing the gunshot 
wound and any service documents confirming the alleged 
injury.  The veteran did not respond.   

The Board also notes that the RO did not attempt to verify 
the death of the veteran's friend in Germany.  The RO should 
request that the veteran provide the friend's name.  
Verification of whether the friend committed suicide should 
be attempted through all appropriate channels including the 
United States Army and Joint Services Record Research Center 
(JSRRC) (formerly United States Armed Services Center for 
Unit Records Research (CURR)).  The AMC/RO should also 
attempt verification of the other alleged stressors through 
all appropriate channels, including the JSRRC.

A PTSD claim based upon personal assault involves different 
considerations.  See 38 C.F.R. § 3.304(f)(3).  In Patton v. 
West, 12 Vet. App. 272, 280 (1999) (quoting Cohen v. Brown, 
10 Vet. App. 128, 145 (1997), the Court recognized that it 
had at one point held "an opinion by a mental health 
professional based on a post-service examination of the 
veteran cannot be used to establish the occurrence of a 
stressor[.]"  The latter statement, however, had been made in 
the "context of discussing PTSD diagnoses other than those 
arising from personal assault."  Id.  As to personal-assault 
cases, the Court noted that VA had provided for special 
evidentiary development procedures, "including interpretation 
of behavior changes by a clinician and interpretation in 
relation to a medical diagnosis."  Id.

The Board specifically notes that if a PTSD claim is based on 
a claimed in-service personal assault, evidence from sources 
other than the veteran's service records may corroborate the 
veteran's account of the stressor incident.  Examples of such 
evidence include, but are not limited to: records from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, or physicians; pregnancy tests 
or tests for sexually-transmitted diseases; and roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  See M21- 
1MR, Part IV, Subpart ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005).

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3) (2007).

With respect to the veteran's allegation of sustaining a 
gunshot wound of the left leg in Vietnam, as noted above, the 
service medical records show no such injury and there is no 
service personnel evidence of the receipt of a Purple Heart.  
The development undertaken by the RO failed to confirm the 
injury in question and the veteran failed to provide 
additional information.  Nevertheless, additional development 
is warranted because of the veteran's allegation of treatment 
for a gunshot wound of the left leg at an Army Hospital in 
Can Tho.  (Medical facilities existed in Can Tho and nearby 
Binh Thuy during the period of time in question.)  It is also 
pertinent to note that the veteran has indicated that he 
served with Tele Opns Co dy/w CARA USARPAC-VN during this 
time.

As there is psychiatric evidence of PTSD and with 
consideration of the veteran's alleged in-service stressors, 
to include a sexual assault, the Board finds that a VA 
psychiatric examination that includes an opinion addressing 
the contended nexus is warranted.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79 
(2006).  

The Board also notes that the veteran requested a Travel 
Board hearing in his October 2004 Form 9 with respect to his 
claim of service connection for PTSD.  While it does not 
appear the veteran has not withdrawn this request, more than 
three years have passed since he perfected his appeal of this 
issue and there has been no further reference to the hearing 
request by the veteran or his representative.  In order to 
ensure that the veteran has had an adequate opportunity to 
partake in the processing of his claim, the Board determines 
that the RO must clarify whether he wants a hearing before a 
Veterans Law Judge or a Decision Review Officer (DRO), and if 
so, it must schedule the appropriate hearing.

                    Erectile Dysfunction and Loss of Use of a 
Creative Organ

With respect to his claim for service connection for erectile 
dysfunction, the veteran contends that this condition was 
caused by his service-connected diabetes.  Therefore, the 
AMC/RO must provide the veteran with proper Veteran's Claims 
Assistance Act (VCAA) notice pertaining to secondary service 
connection claims. 38 C.F.R. § 3.310(a); 71 Fed. Reg. 52744-
52747 (Sept. 7, 2006); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).

An October 2004 VA genitourinary examination includes a 
diagnosis of erectile dysfunction.  The examiner explained 
that it would be "impossible" to determine a specific 
etiology.  He noted that the veteran's diabetes appeared to 
be in remission.  He also noted that the veteran was "on a 
great deal of medication for his so-called diagnosed PTSD 
condition."  The examiner determined that "[i]t would 
appear most likely . . . that side effects of one or more of 
these medications could very well be the etiology of his 
present erectile dysfunction."  He further determined that 
"[i]t would seem less likely that the erectile dysfunction 
is directly secondary to diabetes mellitus."

Because the record contains evidence suggesting that the 
veteran's erectile dysfunction is secondary to his PTSD 
medications and the claim for service connection for PTSD 
warrants additional development, appellate consideration of 
the claims for service connection and SMC for erectile 
dysfunction must be deferred.




In view of the foregoing, the case is REMANDED for the 
following action:

1. The RO should clarify whether the 
veteran wishes to have a Board or DRO 
hearing on the PTSD claim, and if so, the 
RO must schedule said hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 
19.75, 19.76, 20.703, 20.704 (2006).  

If a Board hearing is held, the case 
should be returned to the Board, in 
accordance with appellate procedures.

If the veteran does not want a Board 
hearing, the AMC/RO must conduct 
additional development as follows:

2. The AMC/RO must notify the veteran and 
his representative of the amendment to 38 
C.F.R. § 3.310, effective October 10, 
2006, for the purpose of implementing the 
holding in Allen v. Brown, 7 Vet. App. 439 
(1995) for secondary service connection on 
the basis of the aggravation of a 
nonservice-connected disorder by service-
connected disability.  See 71 Fed. Reg. 
52744 (2006).  The amendment essentially 
codifies Allen by adding language that 
requires that a baseline level of severity 
of the nonservice-connected disease or 
injury must be established by medical 
evidence created before the onset of 
aggravation.

3. Contact the service department and 
request that a search be made for the 
following:

a. Records of medical treatment received 
for a gunshot wound to the left leg in 
June or July of 1972 at Can Tho Army 
Hospital.  During that time, the veteran 
was assigned to "Tele Opns Co dy/w CARA 
USARPAC-VN."  

b. Records of medical treatment received 
in June or July of 1972 at Tripler Army 
Medical Center in Hawaii.

c. Records of psychiatric treatment 
received between June 1971 and December 
1971 in Germany.  During that time, the 
veteran was assigned to "HHB 1st Bn 10th 
Arty 3d Inf Div USAREUR" and "Battery C 
1st Bn 10th Arty USAREUR."

All action taken to obtain the requested 
records should be documented fully in the 
claims file and every lead as to the 
location of the requested records should 
be followed to its logical conclusion. 
 
4. Send the veteran a letter requesting 
specific details concerning the death of 
his friend: name, date, place, unit of 
assignment at the time of the event, and, 
if appropriate, name(s) and other 
identifying information concerning any 
other individuals involved in the event.  
At a minimum, the veteran must indicate 
the location and approximate time (a 2-
month specific date range) of the 
stressful event in question, and the unit 
of assignment at the time the stressful 
event occurred.  The veteran should also 
be requested to provide any additional 
information he may have regarding any 
other alleged in-service stressors.  
Inform the veteran that this information 
is necessary to obtain supportive evidence 
of this stressful event and that failure 
to respond or an incomplete response may 
result in denial of the claim.  See  M21-
1MR, Part IV, Subpart ii, Chapter 1, 
Section D, Subsection 15 (Dec. 13, 2005). 

If the veteran provides additional 
information about the claimed in-service 
stressor of seeing his friend's body, this 
information along with copies of pertinent 
service personnel records should be 
forwarded to JSRRC or any other 
appropriate agency for stressor 
verification.  If the veteran does not 
respond with additional information about 
this claimed in-service stressor, then a 
copy of his April 2004 stressor statement 
along with copies of pertinent service 
personnel records should be forwarded to 
JSRRC or any other appropriate agency for 
stressor verification.  All responses to 
the stressor verification request, to 
include negative responses, should be 
included in the claims file.

5. Advise the veteran that evidence from 
sources other than the veteran's service 
records may corroborate his account of an 
alleged in-service personal assault.  
Examples of such evidence include, but are 
not limited to: records from law 
enforcement authorities, rape crisis 
centers, mental health counseling centers, 
hospitals, or physicians; tests for 
sexually-transmitted diseases; and 
statements from roommates, fellow service 
members, or clergy.  Evidence of behavior 
changes following the claimed assault is 
one type of relevant evidence that may be 
found in these sources.  Examples of 
behavior changes that may constitute 
credible evidence of the stressor include, 
but are not limited to: a request for a 
transfer to another military duty 
assignment; deterioration in work 
performance; substance abuse; episodes of 
depression, panic attacks, or anxiety 
without an identifiable cause; or 
unexplained economic or social behavior 
changes.  See M21-1MR, Part IV, Subpart 
ii, Chapter 1, Section D, Subsection 17 
(Dec. 13, 2005). 

6. Attempt to verify the other alleged 
stressors if sufficient information is 
provided through all appropriate channels, 
including the JSRRC.

7. Schedule the veteran for a VA 
psychiatric examination for the purpose of 
determining the nature, approximate onset 
date or etiology of any psychiatric 
disorder that is currently present, to 
include PTSD and depression.  The claims 
folder, to include a copy of this REMAND 
and any additional evidence provided by 
JSRRC, must be made available to and 
reviewed by the examiner prior to 
completion of the examination report, and 
the examination report must reflect that 
the claims file was reviewed.  Any 
indicated studies should be performed.  
The psychiatrist is requested to address 
the following:

(a)	Is it at least as likely as not 
(50 percent or greater 
probability) that the veteran's 
PTSD is causally linked to an 
alleged in-service personal 
assault or any other verified in-
service stressor?

(b)	 Is it at least as likely as 
not (50 percent or greater 
probability) that any other 
psychiatric disorder that may be 
present, including depression, 
began during service or is 
causally linked to any incident 
of service, to include an alleged 
in-service personal assault or 
any other verified in-service 
stressor?

The psychiatrist is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is medically sound 
to find in favor of causation as to find 
against causation.  More likely and as 
likely support the contended causal 
relationship; less likely weighs against 
the claim.

The psychiatrist is also requested to 
provide a rationale for any opinion 
expressed and is advised that if a 
conclusion cannot be reached without 
resort to speculation, he or she should so 
indicate in the examination report.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
R. F. WILLIAMS 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).





 Department of Veterans Affairs


